Citation Nr: 1143859	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-04 173A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, Louisiana



THE ISSUE

Entitlement to payment of or reimbursement for the cost of unauthorized medical expenses incurred from June 20, 2009, to June 23, 2009, at Abrom Kaplan Memorial Hospital.



ATTORNEY FOR THE BOARD

A. Barone, Counsel








INTRODUCTION

The Veteran had active duty service from July 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Medical Center that denied payment of medical expenses.  A notice of disagreement was received in October 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.

In the August 2009 decision, the VA Medical Center (VAMC) determined that at the time the Veteran presented at Abrom Kaplan Memorial Hospital on June 20, 2009, it was for a medical emergency.  Thus, payment for unauthorized medical expenses was made for some of the medical care provided at Abrom Kaplan Memorial Hospital until the point later on the same date at which the VAMC determined that the Veteran was stable enough to be transferred to a VA facility.  Therefore, the remaining issue on appeal is entitlement to further payment or reimbursement of unauthorized medical expenses after the already-granted initial emergency evaluation and treatment on June 20, 2009, until the Veteran's discharge from Abrom Kaplan Memorial Hospital on June 23, 2009.


FINDINGS OF FACT

1.  The Veteran received medical care from Abrom Kaplan Memorial Hospital from June 20, 2009, to June 23, 2009, for left arm pain after acquiring a thorn in the arm with a resultant cellulitis; he did not receive prior VA authorization for such treatment and services.

2.  At the time care was rendered on June 20, 2009, the Veteran had no service-connected disability.

3.  The Veteran was medically stabilized after initial treatment on June 20, 2009, and could have been safely transferred to a VA facility thereafter.


CONCLUSION OF LAW

The criteria for further payment or reimbursement of unauthorized medical expenses incurred at Abrom Kaplan Memorial Hospital from June 20, 2009, to June 23, 2009, have not been met.  38 U.S.C.A. §§ 1725 (West 2002); 38 C.F.R. §§ 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The appellant is seeking entitlement to further payment of or reimbursement for the cost of private medical treatment in connection with his hospital care from June 20, 2009, to June 23, 2009, at Abrom Kaplan Memorial Hospital, under the provisions of 38 U.S.C.A. § 1725 which is commonly referred to as the Veterans Millennium Healthcare and Benefits Act.  

The VAMC in Alexandria, Louisiana denied the claim for payment or reimbursement except for the treatment received up until a point of medical stabilization following initial medical treatment on June 20, 2009.  Reimbursement was denied for further treatment from June 20, 2009, through discharge on June 23, 2009, because the VAMC found that the Veteran was stable enough to be transferred to a VA medical facility after initial stabilization on June 20, 2009.

The Veteran in this case has no service-connected disability.  






As an initial matter, it appears that on June 20, 2009, the Veteran was enrolled in the VA health system and had received medical treatment under authority of 38 U.S.C. Chapter 17 within the twenty four months prior to seeking emergency medical care; this appears to have been conceded as the VAMC found that the Veteran met the criteria for reimbursement of a portion of his private medical expenses for the date of June 20, 2009.

Medical records from Abrom Kaplan Memorial Hospital show that the Veteran was admitted on June 20, 2009, with left arm pain after a thorn had been lodged in his arm a couple of days prior.  The Veteran initially received IV antibiotic treatment with mild improvement on the first day, followed later by an incision and debridement of his left olecranon bursa.  He was discharged on June 23, 2009.

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, it is not contended that VA specifically agreed to pay the medical bills incurred at the private facility.  Therefore, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

To be eligible for reimbursement under 38 U.S.C.A. § 1725, the Appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;







(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;



(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.

The above criteria are conjunctive, not disjunctive; all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

At the time the Veteran incurred the private medical expenses, the Veteran had no service-connected disability, so he was not eligible for reimbursement under 38 U.S.C.A. § 1728.  There is no evidence of record that the Veteran had private insurance at the time of his hospital admission or that someone other than the Veteran was financially liable to the treating hospital for the Veteran's medical expenses. 


Further, as the VAMC in Alexandria, Louisiana, has granted reimbursement for the initial emergency services the Veteran received on the day of June 20, 2009, the Board finds that the issue of whether the services rendered were of an emergency nature such as the delay would have been hazardous to life or health has been conceded.

At issue in this case is whether the Veteran was stable enough to be safely transferred to a VA or other federal medical facility after the initial treatment on June 20, 2009 (the initial treatment for which payment/reimbursement has already been granted).

The medical records from the Veteran's pertinent private hospitalization are associated with the claims-file for review.  A June 20, 2009, report does indicate that the Veteran's vital signs were stable as of that time and other medical records from the hospitalization document the details of the Veteran's status and treatment throughout his inpatient stay.  

The record contains a December 2009 report from a VA physician who reviewed the hospitalization records and determined that the patient was medically stable for transfer to a VA medical facility, which was feasibly available on June 21, 2009.  The VA physician clearly identified the point of stability, which was the 1st day of hospitalization on June 20, 2009.  

This competent medical opinion is probative evidence on the point, and supports a finding that the Veteran was sufficiently medically stable for transfer to a VA facility after initial treatment stabilized the medical emergency on June 20, 2009.

Following the original August 2009 notice that the VAMC had determined that the Veteran's medical emergency had stabilized on June 20, 2009, sufficient to have permitted transfer of the Veteran to a VA medical facility, the October 2009 notice of disagreement referred to a letter from the Veteran's physician at the private hospital as the only explanation of the disagreement.  


The October 2009 letter from the Veteran's physician at the private hospital states: that transfer to the VA in Alexandria was discussed and it was determined that the patient would have a financial hardship transferring.  The letter was expressly written in support of the appeal of reimbursement issue, but presents no medical reason that the Veteran could not be transferred to a VA medical facility after initial treatment on June 20, 2009 (the initial treatment for which payment/reimbursement has already been granted).  The letter does not contradict the VAMC's finding that the Veteran was sufficiently medically stabilized after initial treatment on June 20, 2009, for such a transfer.

In his substantive appeal, the Veteran asserts that transferring to a VA hospital would have caused a hardship on him and his family.  No other explanation for not being transferred to a VA medical facility is presented or otherwise made apparent in the evidence of record.

Although the Veteran's physician at the private hospital wrote a letter supporting the appeal there is no suggestion that there was any medical reason that the Veteran could not have been transferred.  

The primary argument advanced in the appeal is that the transfer would have caused some unspecified "financial hardship."  There is no contention that the pertinent VA facility was not feasibly available or was unreasonably distant for consideration of a transfer, or is there any contention that the Veteran was not sufficiently medically stabilized to permit being safely transferred to a VA or other Federal facility.  

The fact that the treating physician at the hospital acknowledges that consideration of a transfer to a VA facility was considered, but declined on the basis of financial hardship strongly suggests that there was no medical instability preventing such a transfer.  If the Veteran's medical condition was not suited for transfer to a VA hospital, it is reasonable to assume that the physician would have identified any such a reason.



As for financial hardship meeting the criteria for additional reimbursement or payment of the Veteran's unauthorized medical expenses incurred from June 20, 2009, to June 23, 2009, at Abrom Kaplan Memorial Hospital, leaving aside the lack of any explanation for how a financial hardship would have been created by transfer of the Veteran from a private hospital to a VA medical facility, financial hardship does not satisfy the legal criteria for such reimbursement. Under 38 U.S.C.A. § 1725(d), the cost of any medical care beyond the initial emergency evaluation and treatment may only be reimbursed for "a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized)."  The evidence in this case does not indicate that any medical emergency persisted beyond the already-granted initial treatment on June 20, 2009, that would have made transfer of the Veteran to a VA facility medically unsafe.

The Veteran has been reimbursed for initial hospital treatment on June 20, 2009, and it has been conceded that it would not have been prudent for the Veteran to seek emergency care at a VA facility given his medical condition at that time.  However, a VA medical professional, who provided the medical opinion, stated that the Veteran could safely have been transferred after he was stabilized on June 20, 2009.  The Veteran has presented no evidence to refute this conclusion; indeed, the October 2009 letter from the treating physician at the private hospital does not contradict this key conclusion, or does any of the evidence or correspondence in this case expressly indicate that the Veteran was not sufficiently medically stable for such a transfer after the already-granted initial treatment on June 20, 2009.  

While the Veteran is certainly competent to describe the symptoms he experienced or his recollection of the events that occurred during his hospitalization, he is not competent to offer an opinion as to whether or not he was medically stable for transfer at any point during his hospitalization.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).




As the preponderance of the evidence shows that the Veteran was stable to be safely transferred to a VA or other federal facility after his already-granted initial emergency evaluation and treatment on June 20, 2009, entitlement to further payment of or reimbursement for unauthorized medical expenses incurred at Abrom Kaplan Memorial Hospital from June 20, 2009, to June 23, 2009 must be denied.

And the evidence in this case is not so evenly balanced as to allow application of the benefit-of- the-doubt rule.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA, with its expanded duties, is not applicable to cases involving unauthorized medical expense claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  





According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and 'other evidence or statements that are deemed necessary and requested for adjudication of the claim.'  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

Here, every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  For example, an August 2009 letter provided such notice, and the December 2009 statement of the case provided the Veteran with the governing laws and regulations, as well as the basis for the denial of his claim.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  Further development and expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the Veteran.  


ORDER

Entitlement to an additional payment or reimbursement for the cost of unauthorized medical expenses incurred from June 20, 2009, to June 23, 2009, at Abrom Kaplan Memorial Hospital is not established, and the appeal is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


